In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00105-CR
         ______________________________


         LASHUNDA MASSEY, Appellant

                         V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 102nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 00F0447-102




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       LaShunda Massey, appealing from the revocation of her community supervision,1 argues, in

a sole point of error, that the trial court was without jurisdiction to revoke her community

supervision because no capias was issued. See TEX . CODE CRIM . PROC. ANN . art. 42.12, § 21(b)

(Vernon Supp. 2008); Harris v. State, 843 S.W.2d 34 (Tex. Crim. App. 1992), overruled in part by

Bawcom v. State, 78 S.W.3d 360, 363 (Tex. Crim. App. 2002).

       A supplemental clerk's record has now been filed containing a capias issued in this case

directing Massey's arrest. We overrule Massey's contention of error.

       We affirm the judgment.



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       September 29, 2009
Date Decided:         September 30, 2009

Do Not Publish




       1
        After being originally placed on community supervision in 2001 for possession of a
controlled substance, Massey had twice been brought before the trial court in revocation
proceedings; each time, however, Massey was placed back on community supervision. This time,
however, it became apparent that Massey was also on community supervision with Travis County
and Dallas County at the same time. Massey pled true to the violations alleged, and the trial court
sentenced her to eight years' confinement.

                                                2